Citation Nr: 1223097	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for obsessive compulsive disorder, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2008 and December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The October 2008 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective August 3, 2007, denied service connection for diabetes mellitus and deferred a decision on entitlement to service connection for obsessive compulsive disorder and sleep apnea.  The December 2008 rating decision implemented the Board's August 2008 decision granting service connection for a disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia, and assigned a 10 percent rating effective April 16, 2002.  The December 2008 rating decision also denied service connection for obsessive compulsive disorder and denied the Veteran's application to reopen a claim of entitlement to service connection for sleep apnea.  

The Veteran appealed the initial ratings assigned for PTSD and disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia, as well as the denial of service connection for obsessive compulsive disorder and the denial of the application to reopen the claim of service connection for sleep apnea.  As such, these are the only issues currently before the Board. 

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, entitlement to service connection for obsessive compulsive disorder, to include as secondary to service-connected PTSD, entitlement to an initial evaluation in excess of 10 percent for PTSD, and entitlement to an initial evaluation in excess of 10 percent for disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia, are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2005 Board decision denied service connection for sleep apnea. 

2.  The evidence received since the August 2005 Board decision, when considered by itself, or in conjunction with previously considered evidence, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea. 


CONCLUSION OF LAW

The evidence received subsequent to the final August 2005 Board decision is new and material, and therefore, the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 7104, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for sleep apnea.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

In general, decisions by the Board that are not appealed are final.  38 U.S.C.A. § 7104.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran's claim of entitlement to service connection for sleep apnea was denied by the Board in August 2005.  The Veteran did not appeal the August 2005 Board decision, and it is final.  38 U.S.C.A. § 7104.  The evidence then of record included the service treatment records, which are negative for complaints or findings of sleep apnea.  Also of record at the time of the August 2005 Board decision was a May 2002 private treatment record which notes the Veteran's complaints of sleep deprivation symptoms.  A sleep study performed in May 2002 resulted in a diagnosis of moderate obstructive sleep apnea.  Additional private treatment records confirmed the diagnosis.   

In the August 2005 decision, the Board denied the Veteran's claim for service connection for sleep apnea on a direct basis because there was no evidence showing that the Veteran had sleep apnea that was incurred in or caused by service.  It was noted that the Veteran denied trouble sleeping at the time of separation and there was no medical nexus linking the current diagnosis to service.  The claim for service connection was also denied on the basis of his Gulf War service under 38 U.S.C.A. § 1117 (West 2002) because the sleep apnea was a diagnosed disability, and therefore could not be characterized as being the result of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(ii) (2011).  

Subsequently, the Veteran submitted additional VA treatment records showing a diagnosis of sleep apnea.  Additionally, service-connection for PTSD was granted in 2008.  The Veteran's representative, in the May 2012 Appellant's Brief, argued that the Veteran's sleep apnea is secondary to his service-connected PTSD.  

This additional evidence is new in that PTSD was not granted service connection at the time of the 2005 Board decision.  The argument in the May 2012 Appellant's Brief is also material in that it raises a reasonable possibility of substantiating the claim.  Specifically, this newly received evidence suggests that the Veteran's sleep apnea is caused by or aggravated by his service-connected PTSD.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, reopening the claim would result in consideration of an alternative theory of entitlement, one which was not available at the time of the last prior final denial.  As such, it is new and material evidence, reopening of the claim for service connection for sleep apnea is granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for sleep apnea is reopened, and to this extent only the appeal is granted.

REMAND

With respect to the Veteran's increased initial rating claims involving his service-connected PTSD and disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia, the Veteran most recently underwent VA examinations for these disabilities in 2008.  In a May 2012 written brief presentation, the Veteran's representative requested that the Board remand these increased initial rating claims so that new VA examinations could be conducted to assess the current severity of these service-connected disabilities.  

As such, the Board finds that a remand is necessary in order to schedule new VA examinations to ascertain the current severity of the Veteran's service-connected PTSD and disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  

With respect to the claim for service connection for obsessive compulsive disorder, the Board notes that a July 2008 VA examination report found that the Veteran's issues with obsessive compulsive disorder "are less likely as not" related to his PTSD.  

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is no medical opinion as to whether the Veteran's obsessive compulsive disorder is aggravated by the service-connected PTSD.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the July 2008 VA examination report is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).  

Additionally, the Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  With respect to the claim for service connection for obsessive compulsive disorder on a direct basis, VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a current diagnosis of obsessive compulsive disorder.  There is also confirmed evidence in the record of the Veteran's stressor involving his witnessing Patriot Missiles shooting down Scud missiles that were attacking his location.  The U.S. Army and Joint Services Records Research Center (JSRRC) confirmed that the Veteran was attached to the 1138th Military Police Company, which was base camped near Hafir al Batin.  Hafir al Batin is known to have received one Scud missile attack during the time the Veteran's unit was base camped nearby.  As such, the stressor has been confirmed.  There is no medical opinion of record regarding whether the Veteran's obsessive compulsive disorder is caused by or otherwise related to this in-service stressor.  

Consequently, a VA examination is needed in order to ascertain the nature and etiology of any currently present obsessive compulsive disorder, to include an opinion regarding the direct service connection theory, as well as the aggravation portion of the secondary service connection theory of the claim.

As the Veteran's claims are being remanded for new VA examinations, the Board finds that the RO should also request updated VA treatment records from August 2009 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any identified treatment, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from August 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be scheduled for an appropriate VA examinations to ascertain the current severity of his service-connected PTSD and whether any obsessive compulsive disorder and sleep apnea found is related to the Veteran's military service or to a service-connected disorder.

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. The examiner must also enter a complete multiaxial evaluation, and assign a global assessment functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner must also provide an opinion regarding whether any obsessive compulsive disorder found a separate and distinct disorder or a symptom of another disorder, to include PTSD.  If it is determined that obsessive compulsive disorder is a separate and distinct disorder, the examiner must provide an opinion as to whether it is related to the Veteran's active service, to include his confirmed in-service stressor involving his unit being base camped nearby Hafir al Batin at a time when it received one Scud missile attack.

If any current obsessive compulsive disorder is not found to be related to the Veteran's active service, the examiner must provide an opinion regarding whether any currently present obsessive compulsive disorder is the result of to or aggravated by a service-connected disorder, to include PTSD.  

Finally, with regard to the Veteran's claim for entitlement to sleep apnea, an examiner must provide an opinion as to whether the Veteran's sleep apnea is caused by or aggravated by a service-connected disorder, to include PTSD.  

The examiner must also provide an opinion as to whether any currently diagnosed sleep apnea is caused by or related to the Veteran's active service, to include his exposure to smoke from burning oil during his service in Operation Desert Storm/Shield.

If an examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  All reports prepared must be typed.

3.  The Veteran must be scheduled for an appropriate VA examination to ascertain the current severity of his service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must fully describe all manifestations of the Veteran's service-connected disability, to include whether it requires medication for continuous control, whether the disability is episodic with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The examiner must also state whether daily activities are restricted as a result of the disability.  With respect to the Veteran's headaches, the examiner must fully describe their frequency and severity.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the Veteran's claims based upon a complete review of the claims file.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


